ICJ_102_SovereigntyPulau_IDN_MYS_1999-09-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 14 SEPTEMBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 14 SEPTEMBRE 1999
Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 14 September 1999,
LC J. Reports 1999, p. 1012

Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 14 septembre 1999,
CLS. Recueil 1999, p. 1012

 

Sales number
ISSN 0074-4441 N° de vente: 749
ISBN 92-1-070821-0

 

 

 
14 SEPTEMBER 1999

ORDER

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

14 SEPTEMBRE 1999

ORDONNANCE
1012

INTERNATIONAL COURT OF JUSTICE

1999 YEAR 1999
14 September
General List
No. 102 14 September 1999

CASE CONCERNING SOVEREIGNTY OVER
PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, HIGGINS, PARRA-ARANGUREN,
KoorMans, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44 of the Rules of Court,

Having regard to the Special Agreement between the two Parties,
which was signed in Kuala Lumpur on 31 May 1997 and entered into
force on 14 May 1998,

Having regard to the Order of 10 November 1998, whereby the Court,
having regard to the provisions of Article 3, paragraph 2, of that Special
Agreement, fixed at 2 November 1999 and 2 March 2000, respectively,
the time-limits for the filing of a Memorial and of a Counter-Memorial
by each of the Parties;

Whereas, on 18 August 1999, the Agents of the two Parties addressed
to the Court a joint letter worded as follows:

4
1013 PULAU LIGITAN AND PULAU SIPADAN (ORDER 14 IX 99)

“It is the Parties’ position that the existing four-month time-limit
established in the Special Agreement for the simultaneous filing of
the Counter-Memorials does not leave sufficient time for the Parties
to address issues which may be raised in each Party’s Memorials.
Accordingly, the Parties have agreed to request jointly a four-month
extension for filing their Counter-Memorials until 2 July 2000, thus
modifying the provisions of the Special Agreement. In all other
respects, the Special Agreement remains unchanged, including the
date for submission of Memorials.

The Parties would be grateful if the Court would take note of this
joint request and thereby modify the Order for the filing of the
Parties’ Counter-Memorials so as to reflect a filing date of 2 July
2000” ;

Taking account of the agreement of the Parties,

Extends until 2 July 2000 the time-limit for the filing of a Counter-
Memorial by each of the Parties; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of September, one
thousand nine hundred and ninety-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the Republic of Indonesia and the Government of
Malaysia, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
